Per Curiam,
The facts of this case are set forth in the opinion of the learned judge who presided at the trial, and the conclusion he reached is fully sustained by the evidence. The property in controversy was furnished by Gianini, a subcontractor, to be used in the construction of a reservoir, under an agreement with the principal contractor, a corporation, that all materials •furnished by him should be subject to approval by the director of public works. The property was inspected and rejected and afterwards sold by the sheriff as the property of Gianini. The corporation was not required to accept materials that did not pass inspection by the director of public works and it did not accept these. It had no claim to them and made none, and the defendant, in carrying out th'e contract to protect its interest as surety for the contractor, acquired no right to the property.
The judgment is affirmed.